                                                                              Case 2:17-cv-00562-MMD-NJK Document 150 Filed 09/15/21 Page 1 of 2




                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                            Attorneys for Plaintiff
                                                                          6
                                                                                                      UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                             DISTRICT OF NEVADA
                                                                          8
                                                                                                                       CASE NO: 2:17-cv-00562-MMD-DJA
                                                                          9 LUIS CERVANTEZ,
                                                                         10                  Plaintiff,
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                      vs.                                        STIPULATION AND ORDER TO
                                                                         12                                                   VACATE SETTLEMENT CONFERENCE
                                      Telephone (702) 388-4469




                                                                               EDDIE SCOTT, et al.,                           SCHEDULED FOR SEPTEMBER 22, 2021
                                                                         13
                                                                                                                                   AT 10:00 A.M. [ECF No. 147]
                                                                         14                  Defendants.

                                                                         15
                                                                         16
                                                                         17
                                                                                     COMES NOW, Plaintiff Luis Cervantes (“Plaintiff”), and Defendants Eddie Scott, Kevin
                                                                         18
                                                                              Patimeteeporn, and Timothy Dorion (“LVMPD Defendants”) by and through their respective
                                                                         19
                                                                              Counsel, hereby stipulate, agree to vacate the Settlement Conference scheduled for September
                                                                         20
                                                                         21 22, 2021 at 10:00 a.m. pursuant to ECF No. 147.
                                                                         22 ///
                                                                         23
                                                                              ///
                                                                         24
                                                                              ///
                                                                         25
                                                                              ///
                                                                         26
                                                                         27 ///
                                                                         28 ///
                                                                              Case 2:17-cv-00562-MMD-NJK Document 150 Filed 09/15/21 Page 2 of 2




                                                                                    The reason for this request is that it has become apparent to all parties that any Settlement
                                                                          1
                                                                          2 Conference in this case would be futile.
                                                                          3 DATED this 14th day of September, 2021
                                                                          4 HATFIELD & ASSOCIATES                               KAEMPFER CROWELL
                                                                          5
                                                                            By:     /s/ Trevor J. Hatfield                      By:     /s/ Lyssa S. Anderson
                                                                          6   TREVOR       J. HATFIELD, ESQ. (SBN 7373)          LYSSA S. ANDERSON, ESQ. (SBN 5781)
                                                                              703 S. Eighth Street                               RYAN W. DANIELS, ESQ. (SBN 13094)
                                                                          7     Las Vegas, Nevada 89101                          1980 Festival Plaza Drive, Ste. 650
                                                                                Tel: (702) 388-4469                               Las Vegas, Nevada 89135
                                                                          8     Email: thatfield@hatfieldlawassociates.com        Tel: (702) 792-7000
                                                                                Attorney for Plaintiff
                                                                                                                                  Email: landerson@kcnvlaw.com
                                                                          9
                                                                                                                                  Email: rdaniels@kcnvlaw.com
                                                                         10                                                        Attorneys for Defendants Eddie Scott,
                                                                                                                                   Kevin Patimeteeporn, and Timothy Dorion
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15                                          ORDER
                                                                         16
                                                                              IT IS SO ORDERED:
                                                                         17
                                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                                         18
                                                                                                                   Dated: September 15, 2021
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                       -2-
